—Judgment, Supreme Court, Bronx County (Patricia Williams, J.), rendered September 3, 1998, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and fourth degrees, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years and 3 to 6 years, respectively, unanimously affirmed.
Contrary to defendant’s argument, there was legally sufficient evidence of the element of intent to sell to support the conviction of criminal possession of a controlled substance in the third degree. Defendant’s intent to sell can be reasonably inferred from his possession of 32 separate packets of cocaine (People v Alvino, 71 NY2d 233, 245), especially when coupled with his possession of $941 in cash. Concur — Sullivan, P. J., Rosenberger, Williams, Mazzarelli and Friedman, JJ.